Exhibit 10.1
 


 
CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into as of the
16th day of August 2012, by and among ContinuityX Solutions, Inc.., with an
address at 610 State Route 116, Metamora, Il 61548 (the “Company”), BAW Holdings
Corp., a New York corporation, with an address at 100 Quentin Roosevelt Blvd,
Garden City, NY 11530 (the “BAW”) and Brian A. Wasserman (“Wasserman” together
with BAW “Consultant”).
 
WITNESSETH:
 
In consideration of the agreements, provisions, promises and covenants contained
herein, and for other consideration as hereinafter described, the parties hereto
agree as follows:
 
1. Retention. The Company hereby retains the Consultant, and the Consultant
hereby accepts such retention by the Company, for the Term (as hereinafter
defined), in accordance with the terms and conditions hereinafter set forth.
 
2. Term of Retention. Unless earlier terminated as hereinafter provided, the
term of the Consultant's retention under this Agreement (the “Term”) shall be
for a period of three (3) years, commencing August 16, 2012, and ending August
15, 2015. In the event that the Consultant continues in the retention of the
Company after the end of the Term, then unless otherwise agreed to by the
Consultant and the Company in writing, the Consultant's continued retention by
the Company shall, notwithstanding anything to the contrary expressed or implied
herein, be terminable by either party at will. It is expressly understood and
agreed that the Company does not now have, nor hereafter shall have, any
obligation to continue the Consultant in its retention after the Term ends, and
that the Consultant does not now have, nor hereafter shall have, any obligation
to continue its retention by the Company after the Terms ends.
 
3. Duties.
 
(a) The Consultant shall be retained to provide services inclusive of the
services listed on Exhibit A attached hereto (collectively the “Services”).
 
(b) The BAW shall arrange for Wasserman to perform the Services provided for
this Agreement. No one else other than Wasserman shall perform Services without
the Company's prior written consent.
 
(c) Consultant shall devote such time to the affairs of the Company as is
necessary to render the Services contemplated by this Agreement in a
professional and workmanlike manner and to fulfill the statutory and fiduciary
duties of the Chief Financial Officer of the Company. Consultant agrees to make
itself available to the officers and the board of directors (the “Board”) of the
Company, subject to reasonable advance notice and mutually convenient
scheduling, for the purpose of participating in telephone conferences with the
officers  and Board of the Company and advising the Company in the preparation
of any reports, products or licenses, and/or other material and documentation
(“Documentation”) as shall be necessary, in the reasonable opinion of the
Company's management and Board.
 
(d) In the performance of Services, Consultant will (i) assist and support the
Company’s compliance with the requirements of the Securities Exchange Act of
1934, as amended, Securities Act of 1933, as amended, the Sarbanes Oxley Act of
2002 (the “SOA”) and the rules and regulations of the Securities and Exchange
Commission promulgated thereunder (including Section 404 of the SOA related to
internal controls and Sections 302 and 906 of the SOA related to certifications)
and any other applicable Federal or state securities law, and act in a manner
consistent with regards thereto, and (ii) not cause the Company to violate, any
statue or regulation or any order, writ, judgment, or decree of any court,
arbitrator or governmental authority applicable to the Company and its
subsidiaries and affiliates.
 
 
 

--------------------------------------------------------------------------------

 
 
(e) The Company and Consultant understand and agree that Consultant is currently
actively engaged with other ventures and that Consultant's efforts in connection
with these other ventures hereunder shall not interfere with its obligations to
the Company.
 
4. Independent Contractor Status.
 
(a) The Consultant's engagement hereunder shall be as an independent contractor,
rather than as an employee of the Company, and the Consultant shall not be
entitled to any benefits available to employees of the Company. Nothing
contained herein shall be interpreted or construed as creating or establishing
the relationship of employer-employee between the Company and the Consultant.
The Consultant acknowledges that it will be solely responsible for any federal,
state or local income or self employment taxes arising with respect to its fees
hereunder, and the Company shall not be obligated to withhold or pay any payroll
taxes of any kind with regard to Consultant. The Consultant also acknowledges
that it has no state law workers' compensation rights with respect to its
services under this Agreement.
 
(b) The Consultant shall have no power to enter into any agreement on behalf of,
or otherwise bind the Company. Without limiting the foregoing, Consultant shall
not enter into any contract or commitment on behalf of the Company without the
Company's prior written consent.
 
 5. Compensation. In consideration for the Services to be performed by
Consultant for the Company, the Company agrees that the Consultant shall be
entitled to compensation as follows:
 
(a) Cash Compensation for Services. Consultant shall receive the sum of Ten
Thousand Dollars ($10,500) per month payable within five (5) business days of
the beginning of each month, provided, however, that no cash compensation shall
be payable if the Agreement is terminated pursuant to Section 7.
 
(b) Option Compensation for Services.
 
(i)            Upon execution of this Agreement, the Company will issue to BAW
an option (the “Option”), in the form of Exhibit B to this Agreement, to
purchase 2,720,000 shares of the outstanding shares of the Company's common
stock (the “Option Shares”) at an exercise price of $ 0.183 per share,
exercisable in whole or in part for five (5) years from the vesting date. The
option shall vest as follows:
 
- 1/6 on August 16, 2012
- 1/6 on December 31, 2012
- 1/6 on June 30, 2013
- 1/6 on December 31, 2013
- 1/6 on June 30, 2014
- 1/6 on December 31, 2014
 
6. Expenses of Consultant. It is expressly understood that each party shall be
responsible for its own nominal and reasonable out-of-pocket expenses. Upon the
Company's receipt of appropriate documentation, Consultant shall be reimbursed
for all reasonable out-of-pocket expenses that have been pre-approved in writing
by the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
7. Termination for Cause.
 
(a) In addition to any other rights or remedies available to the Company
pursuant to this Agreement, the Company may terminate this Agreement for
“Cause”, which shall be defined as: (i) willful misconduct in the performance of
Consultant's duties, (ii) fraud, embezzlement, dishonesty or theft by Consultant
in connection with the performance of the Services, (iii) Consultant's
conviction of, or plea of nolo contendere to, a felony or an act of moral
turpitude, (iv) breach by Consultant of any material term(s) of this Agreement,
or any representation or warranty of this Agreement if not cured after
Notification, as provided in Section 7(b) below, (v) Consultant's insolvency or
filing of a petition under the federal bankruptcy laws, or (vi) any assignment
by Consultant of this Agreement to a third party. Any termination of this
Agreement shall act as notice of non-renewal.
 
(b) The Company will, upon breach by Consultant of any terms or provisions of
this Agreement, notify Consultant in writing of such breach (the
“Notification”). If the Consultant fails to cure the breach within ten (10) days
of Notification, this Agreement will be deemed terminated as of the Notification
date.
 
8. Termination UponDeath of Wasserman. In the event of the death of Wasserman
during the Term, this Agreement shall terminate effective immediately, provided
however, that the Company shall pay to Consultant the Cash Compensation payable
pursuant to Section 5(a), pro rated through the effective date of termination.
 
9. Termination for Disability. If as a result of incapacity due to physical or
mental illness or injury, Wasserman shall have been absent from his duties
preventing him from performing the Services hereunder for ninety (90)
consecutive days, the Company shall be entitled to terminate this Agreement.
Thirty (30) days after giving written notice (which may occur before or after
the end of such ninety (90) day period, but which shall not be effective earlier
than the last day of such ninety (90) day period), the Company may terminate
this Agreement, provided Wasserman is unable to resume his performance of the
Services at the conclusion of such notice period. In the event this Agreement is
terminated as a result of Wasserman's disability, Consultant shall receive from
the Company the Cash Compensation payable pursuant to Section 5(a), pro rated
through the effective date of termination.
 
10. Representations, Warranties and Covenants; SEC and Legal Compliance.
 
(a) Safeguard Information and Materials. Consultant acknowledges that by the
very nature of its relationship with the Company, it will, from time to time,
have knowledge of or access to material non-public information. “Non-public
information” is information marked as “confidential” or otherwise denoted as
such, or which is information any person using reasonable judgment would
conclude as being “non-public” or confidential information. Consultant hereby
agrees and covenants that it will utilize its commercially reasonable efforts to
safeguard and prevent the dissemination of such information to third parties
unless authorized in writing by the Company to do so as may be necessary in the
performance of its Services under this Agreement.
 
(b) Conflict With Other Agreements. Both parties acknowledge that the execution,
delivery and performance of this Agreement, in the time and manner herein
specified, and specifically with regard to the acknowledgment described in
Section 3(d), will not conflict with, result in a breach of, or constitute a
default under any existing agreement, indenture, or other instrument to which
the Consultant is a party or by which either entity may be bound.
 
(c) Compliance. Consultant is, and during the term hereof, will be, in
compliance with all applicable laws and regulations.
 
 
 

--------------------------------------------------------------------------------

 
 
(d) Authorization. The individuals whose signatures appear below are authorized
to sign this Agreement on behalf of their respective corporations.
 
(e) Qualifications. Consultant represents and warrants to the Company that (i)
it has the experience and ability as may be necessary to perform all the
required Services with a high standard of qualify, and (ii) all Services will be
performed in a workmanlike and professional manner.
 
(f) Consultant represents that it is engaged in the financial consulting
business. Consultant further represents that it is not in the business of
raising money. Consultant represents that it intends to remain in the financial
consulting business for the foreseeable future.
 
(g) Consultant represents to the Company that it has not in the past two (2)
years and is not presently in the business of raising money and that there has
been no broker or finder involved in any manner in connection with the
introduction of the investors to the Company, other than the Consultant, and
agrees to indemnify the Company against, and hold the Company harmless from, any
claim made by any other party for a broker's or finder's fee or other similar
payment based upon any agreements, arrangements, or understanding made by
Consultant.
 
(h) Neither Wasserman nor any entity controlled by Wasserman has been involved
in any legal proceeding listed in Item 401(f) of Regulation SK.
 
11. Confidentiality. Consultant and Wasserman agree to regard and preserve as
confidential at all times during Consultant's retention by the Company and
thereafter all Confidential Information (as defined below) pertaining to the
Company's business that has been or may be obtained by Consultant or Wasserman
in the course of this retention by the Company whether Consultant or Wasserman
has such information in memory or in writing or other physical form. Neither
Consultant nor Wasserman will, without written authority from the Company to do
so, use for its or his benefit or purposes or disclose to others for any reason,
either during the Term or thereafter, except as required by the Services
hereunder, any Confidential Information connected with the business of the
Company. This provision shall not apply to Confidential Information known to
Consultant or Wasserman prior to Consultant's retention hereunder, or after the
Confidential Information has been voluntarily disclosed to the public,
independently developed and disclosed by others, or otherwise enters the public
domain through lawful means.
 
For purposes of this Agreement, “Confidential Information” shall mean any
information relating to the business of the Company or any of its affiliates
that has not previously been publicly released by duly authorized
representatives of the Company and shall include (but shall not be limited to)
Company information encompassed in all plans, proposals, computer programs,
business, marketing and sales plans and strategies, financial information,
costs, research information, pricing information, customer and vendor identity,
records, files and information, and all methods, concepts, information,
knowledge and ideas reasonably related to the business of the Company.
 
12. Competition; Nonsolicitation; Nondisparagement.
 
(a) During the Term of this Agreement (as extended by the parties pursuant to
Section 2) and for a period of one (1) year following the termination of this
Agreement, the Consultant will not, without the prior written consent of the
Company, engage in “Competition” with the Company. For purposes of this
Agreement, “Competition” shall be defined as engaging in or carrying on any
enterprise or business activity (directly or indirectly, whether as an advisor,
principal, agent, partner, officer, director, employee, stockholder, associate
or consultant to any person, partnership, corporation or other business entity)
relating to or that is competitive with the business of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) The Consultant hereby covenants and agrees that, during the Term (as
extended pursuant to Section 2) and for a period of two (2) years following the
termination of this Agreement, the Consultant will not solicit or induce .any
customer or client of the Company to terminate or otherwise to cease, reduce, or
diminish in any way its relationship with the Company.
 
(c) The Consultant hereby covenants and agrees that, during the Term (as
extended pursuant to Section 2) and for a period of two (2) years following the
termination of this Agreement, it will not attempt to influence, persuade or
induce, or assist any other person in so persuading or inducing, any employee of
the Company or any recruit, candidate, or applicant for employment with the
Company to give up, or to not commence, employment or a material or exclusive
business relationship with the Company.
 
(d) The Consultant agrees that, during the Term (as extended pursuant to Section
2) and for a period of two (2) years following the termination of this
Agreement, it will not engage in any conduct that is injurious to the
reputation(s) and interest(s) of the Company and/or the Company's past or
present directors, officers, agents, fiduciaries, trustees, administrators,
employees or assigns, including but not limited to disparaging (or inducing or
encouraging others to disparage) the Company and/or any of the foregoing
individuals. For purposes of this Agreement, the term “disparage” includes
without limitation, making any statement that would adversely affect in any
manner the conduct of the Company's business(es), the business reputation of the
Company and/or any of the foregoing individuals, and/or the personal reputation
of any of the foregoing individuals.
 
(e) If any of the foregoing provisions of this Section 12 is found by any court,
agency or arbitrator of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable.
 
(f) The Consultant acknowledges and agrees that any violation of any of the
covenants of this Section 12 shall constitute a material breach of this
Agreement and further acknowledges and agrees the remedy at law available to the
Company for any such breach would be inadequate and that damages flowing from
such breach may not readily be susceptible to being measured in monetary terms.
Accordingly, the Consultant acknowledges, consents and agrees that, in addition
to any other rights or remedies which the Company may have at law, in equity or
under this Agreement, upon adequate proof of its violation of such covenants and
demonstration of a reasonable likelihood of actual damage, the Company will be
entitled to immediate injunctive relief and may obtain a temporary order
restraining any threatened or further breach.
 
13. Indemnification. The Company agrees to indemnify, defend and hold Consultant
and its employees, agents and affiliates harmless from and against any and all
loss, claim, damage, liability and expense (including, without limitation, all
reasonable costs of investigation, legal and other fees and expenses incurred in
connection with, and any amounts paid in settlement of, any action, suit or
proceeding or any claim asserted), to which Consultant may become subject under
the United States or foreign securities laws, any applicable statute or
regulation of any jurisdiction at common law (whether tort, contract or any
other basis), or which may result from any claim or allegation that the Company
has infringed the intellectual property rights of any third party, or which may
otherwise result from the Company's willful misconduct or gross negligence as
per the attached separate Indemnification Agreement included as Exhibit C.
 
14. Assignment. This Agreement may not be assigned or delegated by Consultant
without the prior written consent of the Company.
 
15. Waiver. The waiver by either party of a breach of any provision of this
Agreement shall not constitute or be construed as a waiver of any future breach
of any provision(s) in this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
16. Severability. The provisions of this Agreement shall be severable and the
invalidity of any provision, or portion thereof, shall not affect the
enforceability of the remaining provisions of this Agreement.
 
17. Complete Agreement; Modification. This Agreement sets forth the entire
agreement between the parties relative to the subject matter herein.
Modification or amendment of any of the provisions of this Agreement shall not
be valid unless in writing and signed by the parties hereto.
 
18. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
 
19. Notices. All notices pertaining to this Agreement shall be in writing and
transmitted either by (a) personal hand delivery, (b) certified or registered
mail, return receipt requested, or (c) reputable overnight courier service. All
notices shall be sent to the following addresses unless either party gives
written notice of a change of address:
 
If to the Company:
ContinuityX Solutions, Inc.
610 State Route 116
Metamora, Il 61548
 
If to Consultant:
BAW Holdings Corp.
100 Quentin Roosevelt Blvd Garden City, New York 11530 Attn: Brian A. Wasserman

 
20. Headings. Headings in this Agreement are for convenience only and shall not
be used to interpret or construe its provisions.
 
21. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
 
22. Binding Effect. The provisions of this Agreement shall be binding upon and
inure to the benefit of each of the parties and their respective successors and
assigns.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


THE COMPANY:
ContinuityX Solutions, Inc.
By:
/s/ David Godwin
   
                                , CEO
   
THE COMPANY:
BAW Holdings Corp.
By:
/s/ Brian Wasserman
   
Brian A. Wasserman
   
/s/ Brian Wasserman
 
Brian A. Wasserman, individually
   

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
List of Services
 
1.  
Review of historical and current financial statements — including help in review
and preparation of monthly, quarterly and annual financial statements (including
full GAAP audited financials footnotes)

 
a.  Work with the independent auditors for the preparation and completion of the
audited statements
b.  Consultant will cause Wasserman to prepare and execute as Chief Financial
Officer all SEC documents required to be filed by the Company, to the extent the
filing requires such execution by the Company's Chief Financial Officer
 
2.  
Mr. Wasserman, in his capacity as Chief Financial Officer, will perform all
duties normally associated with that of a Chief Financial Officer, including
without limitation:

 
a. Responsibility for any and all financing matters for the Company and its
subsidiaries including but not limited to debt, equity or other financings,
whether through the public markets or in private transactions, or otherwise,
including the negotiation and consummation of all of the foregoing.
 
b. Review of annual and quarterly budgets and related matters.
 
c. Supervise and administer, as appropriate, all accounting/financial duties and
related functions on behalf of the Company for its operations and business
matters (including control of the Company’s cash, checking accounts, revenue
receipts, disbursements, bookkeeping, accounts, ledgers, billings, payroll and
related matters).
 
d. Supervise and manage, as appropriate, all SEC filing obligations.
 
e. Other similar items.
 
3.  
Review, recommendations and monitoring of the Company's accounting and internal
control system

 
4.  
Review of the Company's debt and equity capitalization

 
5.  
Preparation and review of 3 year P&L and Cash Flow forecast

 
f.  Preparation of a sales forecasting model
g. Preparation of an expense structure model
 
6.  
Preparation and review of 3 year Balance Sheet forecast

 
7.  
Review of Company treasury function including insurance coverage, banking
relationships, cash management and bill paying

 
8.  
Introductions to strategic partners and investment banking firms

 
9.  
Recruiting and building the Company's management team

 
 
 

--------------------------------------------------------------------------------

 
 
CONTINUITY X, INC.
 
CFO JOB DESCRIPTION
 
Reposts directly & CEO and Board of Directors
 
1. Strategy
 
· As a true business partner, assess organizational performance against both the
budget and long-term strategy.
·  Develop told and systems to provide critical financial and operational
information to the CEO and make actionable recommendations on both strategy and
operations
·  Engage the board finance, audit, and investment committees around issues,
trends, and changes in business model & operational delivery.
·  Oversee long-term budgetary planning and costs management in alignment with
company strategic plan.


2. Financial Planning and Analysis
 
· Oversee the preparation of regular financial planning reports; Monthly profit
and loss forecast (vs. budget) - cash flow forecast.
· Complete analysis of financial results; Develop recommendations (strategic and
tactical)
· Develop and execute analysis of various business initiatives (e.g., opening
new operations, asset acquisition, new service launches.)
· Develop and maintain capital budget and investor capitalization plan.
· Lead and Participle in calls with Lenders and Investors.


3. Finance
 
· Oversee financing strategies and activities, reporting and analysis
· Develop and utilize forward-looking, predictive models and activity-based
financial analyses to provide insight into the organization’s operations and
business plans.
· Coordinate the development and monitoring of budgets.
· Develop financial business plans and forecasts.
· Participate in corporate policy development as a member of the
senior   management team.


4. Accounting and Administration
 
· Oversee the accounting department to ensure proper maintenance of all
accounting systems and function; ensure maintenance of appropriate internal
controls and financial procedures.
· Ensure timeliness, accuracy, and usefulness of financial and management
reporting for federal and state funders, foundations, and company nonprofit’s
board of directors; oversee the preparation and communication of monthly and
annual financial statements.
· Coordinate audits and proper filing tax returns.


 
 

--------------------------------------------------------------------------------

 
 
ContinuityX, Inc. Part-Time CFO Sear DRAFT DESCRIPTION:
 


Seeking a part-time Chief Financial Officer for fast-growing Company preparing
for a public market reverse merger and capitalization. ContinuityX is a
corporation that provides consulting services and management of business
continuity, virtual/cloud hosting, managed equipment and storage, monitoring,
VoIP and voice needs. Our mission is to provide our clients with business
continuity and disaster recovery solutions faster, more efficiently, and more
cost effectively. We achieve that goal through our unique consultative approach.
 
We are seeking an expert that can lead his/her talents part-time and help with
maximizing the cash on hand, improving the amount of profits that are received,
and helping companies to optimize their time within the public market
 
The main responsibilities that ill be performed by the part-time CFO include
overseeing all of the company’s financial and accounting practices, This can
include such jobs as preparing the budgets, dealing with the taxes and all of
the audit functions. It includes developing systems and tools to give the CEO
and Board of Directors vital information about the finances as well as give
recommendations on the operation of the company and strategies.
 
The part-time CFO will be available to oversee the planning of the budget and
design a strategic plan for the cost management of the company. Other duties of
the part-time CFO include managing the cash flow of the company and forecasting
where the profits will go, and will help the Executive Team optimize the
relationships that the company has with the bank and investors.
 
We are seeking a seasoned CFO that can also help teach and develop the knowledge
of the staff within the company so that when their work is done, the staff can
continue with the proper financial workings. Starting pay-range negotiable on
expertise and expected and expected hands-on process.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
 
 OPTION AGREEMENT


AGREEMENT dated as of the 16th day of August, 2012, by and among ContinuityX
Solutions, Inc., a Delaware corporation, with an office located at 610 State
Route 116, Metamora, Illinois 61548 (the "Company"), BAW Holdings Corp., A New
York corporation, with an office located at 100 Quentin Roosevelt Blvd., Garden
City, New York 11530 (“BAW”) and Brian A. Wasserman (“Wasserman”; Wasserman and
BAW jointly, the "Optionees").


WITNESSETH:


WHEREAS, the Optionees are executing a Consulting Agreement (the “Consulting
Agreement”) with the Company  simultaneously with the execution of this
Agreement;


WHEREAS, the Company desires to provide additional incentive to the Optionees to
utilize the Optionees’ utmost efforts to contribute to the Company's future
success and prosperity by affording BAW an opportunity to purchase shares of its
common stock (the "Common Shares"), subject to the terms and conditions set
forth in this Agreement.


NOW THEREFORE, in consideration of the mutual covenants of the parties which are
hereinafter set forth and for other good and valuable consideration, receipt of
which is hereby acknowledged,


IT IS AGREED:


1.              Recitals.  The parties hereby adopt as part of this Agreement
each of the recitals which is contained above in the aforesaid clauses, and
agree that such recitals shall be binding upon the Parties hereto by way of
contract and not merely by way of recital or inducement; and such clauses are
hereby confirmed and ratified as being true and accurate by each Party as to
itself and himself.


2.              Non- Incentive Stock Options.  BAW shall receive Options (as
hereinafter defined) pursuant to this Agreement to purchase shares of Common
Stock of the Company.  BAW acknowledges that the options do not qualify as
Incentive Stock Options, pursuant to Section 422 of the Internal Revenue Code of
1986, as amended.


3.              Grant of Option.  The Company hereby irrevocably grants to the
BAW the option ("Option"), to purchase all or any part of an aggregate of two
million seven hundred twenty thousand (2,720,000) shares of Common Stock of the
Company (the "Option Shares") (such number being subject to adjustment as
provided in Article "11" of this Agreement), upon the terms and conditions set
forth in this Agreement.


4.              Vesting.  The Option Shares shall vest as follows:
 
 
1

--------------------------------------------------------------------------------

 


A.           453,333 Options Shares shall vest on August 16, 2012;


B.           453,333 Option Shares shall vest on December 31, 2012;


C.           453,333 Option Shares shall vest on June 30, 2013;


D.           453,333 Option Shares shall vest on December 31, 2013;


E.           453,334 Option Shares shall vest on June 30, 2014; and


F.           453,334 Option Shares shall vest on December 31, 2014


5.              Exercise Price.  The exercise price of the Option Shares shall
be $0.183 per share.


6.              Term of Options.  The Options shall be exercisable for a period
of five (5) years commencing on the date upon which the applicable Options
Shares shall vest (the "Term"), subject to earlier termination as provided in
Articles "7" and "10" of this Agreement.  The Options may be exercised, subject
to earlier termination as set forth in the preceding sentence of this Article
"6" of this Agreement, at any time or from time to time, as to any part of, or
all the shares, covered thereby; provided, however, that the Options may not be
exercised as to less than 1,000 shares at any one time (or the remaining shares
then purchasable under the Options, if less than 1,000 shares).  The purchase
price of the shares as to which the Options shall be exercised shall be paid in
full by bank or certified check as set forth in Article "12" of this Agreement.


7.              Termination of the Company.  The Company shall endeavor to
provide the Optionees with written notice (the “Notice”) not less than thirty
(30) days prior to the occurrence of any of the following events: the existence
of the Company is to be terminated by reason of the dissolution, liquidation,
merger or the consolidation of the Company or a sale of all or substantially all
of the assets of the Company.  The Options shall expire upon the date of the
occurrence of the later of (A) any of such events or (B) thirty (30) days after
the Notice, and shall not be exercisable thereafter; provided, however, that the
Board of Directors may, in its sole and absolute discretion, extend the
expiration date.


8.              Nontransferability.  The Options shall not be
transferable.  More particularly (but without limiting the generality of the
foregoing), the Options may not be assigned, transferred, pledged or
hypothecated in any way, shall not be assignable by operation of law, and shall
not be subject to execution, attachment, or similar process.  Any attempted
assignment, transfer, pledge, hypothecation, or other disposition of any Options
contrary to the provisions in this Agreement, and the levy of any execution,
attachment, or similar process upon any of the Options, shall be null and void
and without effect.


9.               Investment Representation.  The Optionees represents that any
and all of the Option Shares shall be acquired for investment only and without a
view to the resale or distribution thereof.  Certificate(s) for the Option
Shares issued upon the exercise of the Options shall bear the following legend:
 
 
2

--------------------------------------------------------------------------------

 


"The Shares which are represented by this Certificate have not been registered
under the Securities Act of 1933, as amended.  These securities have been
acquired for investment purposes only and not with a view to distribution or
resale, and may not be sold, transferred, made subject to a security interest,
pledged, hypothecated or  otherwise disposed of unless and until registered
under the Securities Act of 1933, as amended, or on an opinion of counsel for
the Company, that registration is not required under such Act."


The Company may also issue "stop transfer" instructions with respect to Common
Shares acquired by the exercise of the Options.


10.            Termination of Consulting Agreement.  If the Optionees’ position
as  a consultant of the Company shall be terminated, the Options which have
vested may be exercised by BAW (to the extent that it shall have been entitled
to do so at the termination of its Consulting Agreement) up to and including the
date which is the earlier of: (A) three (3) months after the date of such
termination, or (B) the date which is five (5) years after the date each option
was granted.


11.            Changes in Capital Structure.  If all or any portion of the
Options shall be exercised subsequent to any share dividend, split-up,
recapitalization, merger, consolidation, combination or exchange of shares,
separation, reorganization, or liquidation occurring after the date of this
Agreement, as a result of which shares of any class shall be issued with respect
to outstanding Common Shares or Common Shares shall be changed into the same or
a different number of shares of the same or another class or classes, the person
or persons so exercising the Options shall receive, for the aggregate price paid
upon such exercise, the aggregate number and class of shares which, if Common
Shares (as authorized at the date of this Agreement) had been purchased at the
date of this Agreement for the same aggregate price (on the basis of the price
per share set forth in  Article "5" of this Agreement, as the case may be) and
had not been disposed of, such person or persons would be holding, at the time
of such exercise, as a result of such purchase and all such share dividends,
split-ups, recapitalizations, mergers, consolidations, combinations or exchanges
of shares, separations, reorganizations, or liquidations; provided, however,
that no fractional share shall be issued upon any such exercise, and the
aggregate price paid shall be appropriately reduced on account of any fractional
share not issued.  No adjustment shall be made in the minimum number of shares
which may be purchased at any one time, as fixed by Article "6" of this
Agreement.
 
 
3

--------------------------------------------------------------------------------

 


12.            Method of Exercising Options.  Subject to the terms and
conditions of this Agreement, the Options may be exercised by written notice to
the Company, at the offices of the Company, pursuant to Paragraph "C" of Article
"18" of this Agreement.  Such notice shall state the election to exercise the
Options and the number of shares with respect to which it is being exercised,
and shall be signed by the person or persons so exercising the Options.  Such
notice shall either:  (A) be accompanied by payment of the full purchase price
of such shares together with any required Federal income tax or other
withholding amount, in which event the Company shall deliver a certificate or
certificates representing such shares as soon as practicable after the notice
and payment shall be received; or (B) fix a date (not less than five nor more
than ten business days from the date such notice shall be received by the
Company) for the payment of the full purchase price of such shares at the
offices of the Company, against delivery of a certificate or certificates
representing such shares.  Payment of such purchase price shall, in either case,
be made by bank or certified check or by any combination of such methods of
payment payable to the order of the Company.  The certificate or certificates
for the shares as to which the Options shall have been so exercised shall be
registered in the name of the person or persons so exercising the Options and
shall be delivered as provided above to or upon the written order of the person
or persons exercising the Options. The Options shall be considered exercised as
to the shares purchased on the day of receipt of such notice, or if such day is
not a business day, on the next succeeding business day.  In the event the
Options shall be exercised by any person or persons other than BAW, such notice
shall be accompanied by appropriate proof of the right of such person or persons
to exercise the Options.  All Option Shares that shall be purchased upon the
exercise of the Options as provided in this Agreement shall be fully paid and
nonassessable.


13.            Availability of Common Shares.  The Company shall at all times
during the Term of the Options reserve and keep available such number of Common
Shares as shall be sufficient to satisfy the requirements of this Agreement,
shall pay all original issue and transfer taxes with respect to the issue and
transfer of shares pursuant hereto and all other fees and expenses necessarily
incurred by the Company in connection therewith, and shall from time to time use
its best efforts to comply with all laws and regulations which, in the opinion
of counsel for the Company, shall be applicable thereto.


14.            Compliance with Law and Approval of Regulatory Bodies.  No
Options shall be exercisable, no Option Shares shall be issued, no certificates
for Option Shares shall be delivered and no payment shall be made under this
Option Agreement except in compliance with all applicable federal and state laws
and regulations (including, without limitation, withholding tax
requirements).  The Company shall have the right to rely upon an opinion of its
counsel as to such compliance.  Any certificate issued to evidence Option Shares
awarded may bear such legends and statements as the Company may deem advisable
to assure compliance with federal and state laws and regulations. No Options
shall be exercisable, no Option Shares shall be issued, no certificates for
Option Shares shall be delivered and no payment shall be made under this Option
Agreement until the Company has obtained such consent or approval as it may deem
advisable from regulatory bodies having jurisdiction over such matters.
 
 
4

--------------------------------------------------------------------------------

 


16.            No Rights in Option Shares.  The Optionees shall have none of the
rights of a stockholder with respect to Option Shares covered by the Options
granted in this Agreement until Common Shares shall be issued to BAW upon
exercise of the Options.


17.            Not a Contract of Continued Retainer of Services.  Nothing
contained in this Agreement shall be deemed to confer upon the Optionees any
right to remain in the retention of the Company.


18.            Miscellaneous.


A.          Headings.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


B.           Enforceability.  If any provision which is contained in this
Agreement, should, for any reason, be held to be invalid or unenforceable in any
respect under the laws of any State of the United States, such invalidity or
unenforceability shall not affect any other provision of this Agreement and this
Agreement shall be construed as if such invalid or unenforceable provision had
not been contained in this Agreement.


C.           Notices.  Any notice or other communication required or permitted
pursuant to this Agreement must be in writing and sent by either (i) mail by (a)
certified mail, postage prepaid, return receipt requested and (b) first class
mail, (ii) overnight delivery with confirmation of delivery or (iii) electronic
mail (“E-mail”) or facsimile transmission with an original mailed by first class
mail, postage prepaid, addressed as follows:
 
If to the Company:
ContinuityX Solutions, Inc.
 
610 State Route 116
 
Metamora, Illinois 61548
 
Attention: Mr. David Godwin, President
 
E-mail address: dgodwin@continuityx.com
   
With a copy to:
Mintz & Fraade, P.C.
 
488 Madison Avenue, Suite 1100
 
New York, New York 10022
 
Attention: Frederick M. Mintz, Esq.
 
E-mail address: FMM@mintzfraade.com
   
If to the Optionees:
BAW Holdings Corp.
 
100 Quentin Roosevelt Boulevard
 
Garden City, New York 11530
 
Attention: Mr. Brian A. Wasserman
 
E-mail address: wassermanb@me.com

 
 
5

--------------------------------------------------------------------------------

 
 
With a copy to:
Moritt Hock & Hamroff LLP
 
400 Garden City Plaza – Suite 202
 
Garden City, New York 11530
 
Attention:Randy S. Zelin, Esq.



or in each case to such other address, E-mail address and facsimile number as
shall have last been furnished by like notice.  If all of the methods of notice
set forth in this Paragraph “C” of this Article “18” of this Agreement are
impossible for any reason, notice shall be in writing and personally delivered
to the aforesaid addresses.  Each notice or communication shall be deemed to
have been given as of the following applicable dates:


(i)           If sent by mail, five (5) days after the later of sending by (a)
certified mail, postage prepaid, return receipt requested or (b) first class
mail.


(ii)           If sent by overnight delivery, as of the date of delivery with
confirmation of delivery.


(iii)           If sent by E-mail or facsimile, either: (a) as of the date so
sent if a copy thereof is also mailed by first class mail on the date sent by
E-mail or facsimile or (b) if a copy thereof is not mailed by first class mail
on the date sent by E-mail or facsimile, then five (5) days after sending by
first class mail.


D.          Governing Law & Jurisdiction. In view of the fact that: (i) the
Company was formed pursuant to the laws of the State of Delaware; (ii) BAW was
formed pursuant to the laws of the State of New York; (iii) Wasserman is a
resident of the State of New York; (iv) the principal place of business of the
Company is located in the State of Illinois; (vi) the principal office of BAW is
located in the State of New York; and (vi) the Company does business throughout
the United States, in order to avoid the question of which state law shall be
applicable, the parties agree that:


(i)           This Agreement shall in all respects be construed, governed,
applied and enforced in accordance with the laws of the State of New York and be
deemed to be an agreement entered into in the State of New York and made
pursuant to the laws of the State of New York, without giving effect to the
principles of conflicts of law.


(ii)           In addition, the Parties agree that pursuant to Section 5-1401 of
the General Obligations Law of New York, if applicable, this Agreement shall in
all respects be construed, governed, applied and enforced in accordance with the
laws of the State of New York and be deemed to be an agreement entered into in
the State of New York and made pursuant to the laws of the State of New York,
without giving effect to the principles of conflicts of law.
 
 
6

--------------------------------------------------------------------------------

 


(iii)           The parties agree that they shall be deemed to have agreed to
binding arbitration with respect to the entire subject matter of any and all
disputes relating to or arising under this Agreement including, but not limited
to, the specific matters or disputes as to which arbitration has been expressly
provided for by other provisions of this Agreement and that any such arbitration
shall be commenced exclusively in New York, New York.  Any such arbitration
shall be by a panel of three arbitrators and pursuant to the commercial rules
then existing of the American Arbitration Association in the State of New York,
County of New York.


(iv)           In all arbitrations, judgment upon the arbitration award may be
entered in any court having jurisdiction. The parties specifically designate the
Courts in the County of New York, State of New York as properly having venue for
any proceeding to confirm and enter judgment upon any such arbitration
award.  The parties hereby consent to and submit to personal jurisdiction over
each of them by the Courts of the State of New York in any action or proceeding
to enforce the arbitration award, waive personal service of any and all process
and specifically consent that in any such action or proceeding brought in the
State of New York, any service of process may be effectuated upon any of them by
certified mail, return receipt requested, to the addresses which are set forth
in Paragraph “C” of this Article “18” of this Agreement or in each case to such
other addresses as shall have last been furnished by the like notice. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law.


(v)           The parties agree that the prevailing party in any arbitration as
determined by the arbitrator shall be entitled to such costs and attorney’s
fees, if any, in connection with such arbitration as may be awarded by the
arbitrators. In connection with the arbitrator's determination for the purpose
of which party, if any, is the prevailing party, they shall take into account
all of the factors and circumstances including, without limitation, the relief
sought, and by whom, and the relief, if any, awarded, and to whom.  In addition,
and notwithstanding the foregoing sentence, a party shall not be deemed to be
the prevailing party in a claim seeking monetary damages, unless the amount of
the arbitration award exceeds the amount offered in a legally binding writing
signed by the other party by fifteen (15%) percent or more.  For example, if the
party initiating arbitration (“A”) seeks an award of $10,000 plus costs and
expenses, the other party (“B”) has offered A $5,000 prior to the commencement
of the arbitration proceeding, and the arbitrator awards any amount less than
$5,750 to A, the arbitrator should determine that B has “prevailed.”


(vi)           The arbitration panel shall have no power to award non-monetary
or equitable relief of any sort.  It shall also have no power to award (a)
damages inconsistent with any applicable agreement between the parties or (b)
punitive damages or any other damages not measured by the prevailing party’s
actual damages; and the parties expressly waive their right to obtain such
damages in arbitration or in any other forum.  In no event, even if any other
portion of these provisions is held invalid or unenforceable, shall the
arbitration panel have power to make an award or impose a remedy which could not
be made or imposed by a court deciding the matter in the same jurisdiction.


(vii)           Discovery shall be permitted in connection with the arbitration
only to the extent, if any, expressly authorized by the arbitrator upon a
showing of substantial need by the party seeking discovery.
 
 
7

--------------------------------------------------------------------------------

 


(viii)           All aspects of the arbitration shall be treated as
confidential.  The parties and the arbitrator may disclose the existence,
content or results of the arbitration only as provided in the rules of the
American Arbitration Association in New York, New York.  Before making any such
disclosure, a party shall give written notice to all other parties and shall
afford such parties a reasonable opportunity to protect their interest.


E.           Entire Agreement.  This Agreement and all documents and instruments
referred to herein (i) constitute the entire agreement and supersede all prior
and contemporaneous agreements and understandings, excluding any agreements
which are referred to in this Agreement or any of the documents or instruments
required to be executed pursuant to this Agreement, both written and oral, among
the parties with respect to the subject matter hereof and thereof, and (ii) are
not intended to confer upon any person other than the Parties hereto any rights
or remedies hereunder.  Each party to this Agreement agrees that, except for the
representations and warranties contained in this Agreement, no party makes any
other representations or warranties, and each hereby disclaims any other
representations and warranties made by itself or any of its officers, directors,
employees, agents, financial and legal advisors or other representatives, with
respect to the execution and delivery of this Agreement or the transactions
contemplated hereby, notwithstanding the delivery or disclosure of any
documentation or other information with respect to any one or more of the
foregoing.


F.           Equitable Relief.  The Optionees agree that damages may be an
inadequate remedy for any breach of the terms and provisions of this Agreement
and that the Company shall, whether or not it is pursuing any remedies at law,
be entitled to equitable relief in the form of preliminary or permanent
injunctions, without having to post any bond or other security, upon any breach
or threatened breach of any such terms or provisions.


G.           No Assignment. The parties hereby agree that the obligations under
this Agreement shall not be transferred or assigned to any third parties without
the prior written consent of each party to this Agreement.


H.          Further Assurances.  The Parties agree to execute any and all such
other further instruments and documents, and to take any and all such further
actions which are reasonably required to effectuate this Agreement and the
intents and purposes hereof.


I.            Non-Waiver.  Except as otherwise expressly provided herein, no
waiver of any covenant, condition, or provision of this Agreement shall be
deemed to have been made unless expressly in writing and signed by the party
against whom such waiver is charged; and (i) the failure of any party to insist
in any one or more cases upon the performance of any of the provisions,
covenants or conditions of this Agreement or to exercise any option herein
contained shall not be construed as a waiver or relinquishment for the future of
any such provisions, covenants or conditions, (ii) the acceptance of performance
of anything required by this Agreement to be performed with knowledge of the
breach or failure of a covenant, condition or provision hereof shall not be
deemed a waiver of such breach or failure, and (iii) no waiver by any party of
one breach by another party shall be construed as a waiver of any other or
subsequent breach.
 
 
8

--------------------------------------------------------------------------------

 


J.           Counterparts.  This Agreement may be executed simultaneously in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.


K.          Facsimile and E-mail Signatures.  Any signature which is delivered
via facsimile or via E-mail in portable document format (“.pdf”) shall be deemed
to be an original and have the same force and effect as if such facsimile or
.pdf signature were the original thereof.


L.           Binding Agreement.  This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their heirs, executors, administrators,
personal representatives, successors and assigns.


M.         Binding upon Execution and Delivery. No party to this Agreement shall
be bound hereby until fully executed counterparts to this Agreement have been
executed by, and delivered to, each party, or their respective attorneys, by all
other parties or their respective attorneys.


N.          Construction.  Each of the parties further acknowledges and agrees
that (i) each has been advised by counsel during the course of negotiations;
(ii) each counsel has had significant input in the development of this Agreement
and (iii) this Agreement shall not, therefore, be construed more strictly
against any party responsible for its drafting regardless of any presumption or
rule requiring construction against the party whose attorney drafted this
Agreement.


O.           Modifications.  This Agreement may not be changed, modified,
extended, terminated or discharged orally, except by a written agreement
specifically referring to this Agreement which is signed by the Parties.


IN WITNESS WHEREOF the Company has caused this Option Agreement to be duly
executed by its officers thereunto duly authorized, and the Optionees have
hereunto set their hand and seal, all on the day and year first above written.




ContinuityX Solutions, Inc.




By: /s/David Godwin                                  
David Godwin, President


BAW Holdings Corp.






By: /s/Brian Wasserman                            
Brian A. Wasserman, President



 
 
/s/Brian Wasserman                                   
Brian A. Wasserman
 
 
9

--------------------------------------------------------------------------------

 

